Citation Nr: 0518016	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left hip disability, 
including bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1957 to March 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for chronic bursitis 
of the left hip.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran had a left hip disability, which was noted on 
the service entry examination that did not undergo a 
permanent increase in severity during active duty.  


CONCLUSION OF LAW

A left hip disability was not incurred or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2001 and July 2003.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC), she was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the April 2003 
SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
July 2003 notice was given after the initial rating action, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  The content of the 2003 notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Service medical records, treatment records from Tampa VA 
Medical Center (VAMC), records from Winter Haven Hospital, 
records from Central Florida Orthopedic Associates, and 
records from Central Florida Bone and Joint Institute have 
been received and associated with the claims folder.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  Therefore, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The CAVC has consistently stated that temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records indicate that the entrance 
examination revealed a 3-inch scar on the upper aspect of the 
left thigh over the femora head and a 6-inch scar on the mid 
lateral aspect of the left thigh.  It was noted that there 
was good function of the left leg and no limitation of motion 
or limp.  In answer to inquiries regarding past surgery and 
treatment, the veteran referred to a motor vehicle accident 
the previous year.  A treatment record dated in August 1957 
noted that the veteran had fractured her left hip one year 
before and a nail had been removed seven months prior.  X-
rays taken at the time showed a spur of the greater 
trochanter.  The diagnosis was bursitis, subsequent to 
trauma.  Subsequently, the veteran was seen on occasion for 
complaints of bursitis and she was instructed to limit her 
physical activity.  A March 1961 physical examination report 
notes a well-healed scar on the left hip and full range of 
motion.  The examination at service discharge showed a normal 
musculoskeletal system.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
records from Central Florida Orthopedic Associates dated from 
November 1994 to March 1996, which noted treatment for 
bursitis of the left hip; medical records from Central 
Florida Orthopedics and Sports Medicine dated from February 
1996 to March 1996, which chronicled treatment for persistent 
left hip pain and impressions of sciatica and persistent left 
greater trochanteric bursitis; treatment records from Tampa 
VAMC dated from March 1996 to October 1999, which noted 
treatment for kidney condition; records from Winter Haven 
Hospital dated from March 1996 to July 1998, which showed a 
normal MRI examination of both hips and specifically 
demonstrated no evidence of avascular necrosis involving the 
left hip; medical records from Central Florida Bone and Joint 
Institute dated from May 1998, which noted treatment for 
shoulder disability; a letter from the veterans' daughters 
received in August 1999, which stated that they recall the 
veteran's chronic hip and leg pain "as far back as we can 
remember;" an undated letter from the veteran's sister, 
which indicated that the veteran has had problems with her 
hips, back, and leg since she was discharged in 1961; and a 
letter from the veteran received in August 1999, in which she 
detailed her difficulty with her disability.  

The induction examination noted the surgical scarring and 
made reference to the motor vehicle accident prior to surface 
that resulted in a left hip or femur fracture.  
Therefore, the left hip disability was noted on service 
entry, though function of the left hip and left lower 
extremity was good at the time.  

The remaining question is whether there was aggravation or an 
increase in severity during service.  As noted above, the 
pertinent regulations provide that, in order to establish 
service connection by way of aggravation, it must first be 
shown that there was a permanent increase in severity of the 
condition during service.  Medical records shortly upon 
entering service and thereafter refer to left hip bursitis 
and occasionally the veteran's activities were limited.  
However, there is no suggestion in the service medical 
records that left hip disability underwent a permanent 
increase in severity as the veteran reacted well to treatment 
and her annual examination indicated full range of hip 
motion.  The examination at service discharge indicated that 
the musculoskeletal system was normal.  The veteran's 
temporary/episodic incidents of pain in service do not amount 
to a permanent aggravation or increase in severity.  
Additionally, the first post-service medical evidence of her 
hip disability was not until November 1994, 33 years after 
the veteran's service discharge.  Therefore, there is no 
evidence that the veteran's pre-existing left hip disability 
permanently increased in severity during service.  Service 
connection for left hip disability is unwarranted.

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the veteran's service connection claim 
because there is no evidence of an increase in the left hip 
disability in service or for over three decades following 
service.  Thus, while there is a current diagnosis of 
bursitis, there is no true indication that this disability 
increased in severity during service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of evidence that the disability increased in severity 
during service, the negative examination performed at 
separation, and that the lack of complaints of the disability 
until many years post-service, any opinion that left hip 
disability underwent an increase in severity during service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).


ORDER

Service connection for left hip disability, including 
bursitis is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


